Citation Nr: 1633150	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The record shows that the Board previously denied entitlement to service connection for a "nervous condition" in a November 1976 Board decision.  In its November 1976 decision, the Board made a finding that the Veteran's nervous condition was manifested by seizure spells with muscle spasm.  Before reaching this conclusion, the Board discussed the Veteran's diagnoses of a personality disorder embellished with multiple somatic and cultural complaints in addition to "seizures" that were believed to be manifestations of a hysteria or possible hyperventilation syndrome. However, the Veteran's current claim is for PTSD.  The Board therefore finds that the Veteran's service connection claim for PTSD is based on separate and distinct diagnosis for which service connection was not previously denied.  Thus, the claim must be considered without regard as to whether new and material evidence has been received.  See Boggs v. Peake, 520 F.3d 1330, 1337 (holding that claims based upon distinctly diagnosed diseases and injuries are separate and distinct claims under 38 U.S.C.A. § 7104(b)).
  
This case was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran has been diagnosed with PTSD based on a corroborated, in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V). 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in December 2015, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable in the present case.

The pertinent regulation, provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the Veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3).

The Veteran asserts that he suffers from PTSD as a result of his military service in Vietnam.  He contends that two separate stressful incidents are related to his PTSD.  One incident involved the Veteran witnessing a child in Vietnam being hurt in a land mine explosion.  See January 2016 Board Hearing Transcript (Tr.), page 3.  The second stressor concerned the Veteran being injured during a land mine explosion in Vietnam.  See May 2011 VA treatment record; Tr, page 6.

The Veteran served in Vietnam from February 1968 to February 1969.  See July 2008 National Personnel Records Center (NPRC) Response.  On August 16, 1968, a service treatment record (STR) noted that the Veteran had a blast injury with pain in both ears.  A November 1968 STR also stated that in August 1968, the Veteran was hit by a mine blast while riding in a truck.  In addition, the record indicates that the Veteran was awarded the Purple Heart in relation to the August 16, 1968 injury.  See DD Form 214; December 1968 Award of the Purple Heart.  Based on this evidence, the Board finds that the Veteran's in-service stressor related to his injury from a land mine explosion has been corroborated.

The Board notes that the record has raised the question of whether the Veteran's PTSD pre-existed service.  The Veteran has previously asserted that he suffered from a nervous condition prior to entering service that was aggravated by service.  See May 1982 VA treatment record.  During service, an undated STR noted that the Veteran's paralysis and seizure disorder existed prior to service, and gave the Veteran a provisional diagnosis of anxiety.  In addition, a May 2012 VA examiner stated that the Veteran appeared to experience some sort of mental condition for most his life that involved anxiety and depressive features.  

However, as the July 1967 enlistment examination did not note any psychiatric abnormalities, the presumption of soundness applies and this presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The Veteran's private treatment records before service documented his treatment for muscle spasms and seizure-like symptoms.  However, they do not reflect that he received treatment or a diagnosis for PTSD prior to service.  The Veteran also denied having any psychiatric problems in the July 1967 Report of Medical History.  Furthermore, the May 2012 VA examiner's opinion is vague in that it fails to identify any specific psychiatric disorder, such as PTSD, that the Veteran may have experienced prior to service.  The Board finds that this evidence is insufficient to demonstrate that the Veteran's PTSD clearly and unmistakably preexisted service.  Thus, the presumption of soundness has not been rebutted.

The Veteran was provided with VA examinations and/or medical opinions in July 2011, May 2012, and March 2015.  These VA examiners determined that the Veteran did not meet the full diagnostic criteria for PTSD.  These opinions were based on a review of the claims file and, with the exception of the May 2012 VA examiner, an examination of the Veteran.

However, the record shows that the Veteran received an initial DSM IV diagnosis of PTSD in May 2011.  See May 2011 VA treatment record.  This diagnosis was signed by C.M., an advanced practice psychiatric nurse, and cosigned by Dr. M., a staff physician.  Under the Axis I PTSD diagnosis, the record specifically identified the Veteran's reported trauma involving his injury from the land mine explosion.  The record noted that the Veteran experienced symptoms of anxiety triggered by trauma-related phenomena, avoidance of trauma-related stimuli, flashbacks, intrusive traumatic memories, exaggerated startle response, isolation/distance from loved ones, intense guilt, nightmares of trauma, emotional numbing, and anger control problems.  The Board acknowledges that the May 2011 diagnosis of PTSD was made in accordance with the DSM IV.  However, after the May 2013 release of the DSM V, C.M. maintained that the Veteran had PTSD based on the same stressor in a February 2015 letter.  It is noted that a "clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  Taking the evidence in the light most favorable to the Veteran, the Board finds that February 2015 PTSD diagnosis is based on the DSM V criteria and was made in reliance on the Veteran's verified stressor.  

The Board notes that the VA examiners in July 2011, May 2012, and March 2015 provided competent and probative opinions that the Veteran did not have a PTSD diagnosis.  The Veteran's treating mental health provider, C.M., also provided a competent and persuasive opinion that the Veteran meets the criteria for a PTSD diagnosis.  In light of the above evidence, the Board finds that the positive evidence is at least in a state of equipoise with the negative evidence regarding the Veteran's service connection claim for PTSD.  As such, the benefit of the doubt is resolved in the Veteran's favor, and service connection for PTSD is granted.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


